           Case 20-43914-mxm13 Doc 61 Filed 03/31/21                      Entered 03/31/21 13:01:25             Page 1 of 4
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No.01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Phone: (817) 916-4710
Fax: (817) 916-4770
                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                FORT WORTH DIVISION



 IN RE:                                                                                              CASE NO: 20-43914-MXM-13

          CARROLL JAMES LEBOUEF III
              2130 SHORELINE DR
              FLOWER MOUND, TX 75022
              SSN/TIN: XXX-XX-5878

          CHALLIS LEE LEBOUEF
              2130 SHORELINE DR
              FLOWER MOUND, TX 75022
              SSN/TIN: XXX-XX-3862

 DEBTORS                                                                                   HEARING: MAY 20, 2021 AT 8:30 AM

                      NOTICE OF HEARING ON CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN

 NO HEARING WILL BE CONDUCTED UNLESS A WRITTEN OBJECTION IS FILED WITH THE UNITED STATES
 BANKRUPTCY CLERK AT ELDON B. MAHON U.S. COURTHOUSE 501 W. 10TH ST., RM. 147 FORT WORTH, TX
 76102-3643 BEFORE CLOSE OF BUSINESS 24 DAYS FROM THE DATE OF SERVICE OF THIS NOTICE. IF AN
 OBJECTION IS TIMELY FILED, A HEARING MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY. IF NO
 OBJECTION IS TIMELY FILED, THE PLAN SHALL BE DEEMED UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
 CONFIRMING IT.

         If an objection is timely filed and not resolved by the hearing date, this matter will be called at the docket call on the
 time and date above in ROOM 128 at Eldon B. Mahon U.S. Courthouse 501 W. 10th St., Fort Worth, TX 76102 -3643 with a
 hearing following docket call.


                                                                           Respectfully submitted,

                                                                  By:      /s/ Ethan S. Cartwright
                                                                           Ethan S. Cartwright, Staff Attorney
                                                                           Bar No. 24068273
                                                                           PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                                           Bar No. 01344800
                                                                           7001 Blvd 26, Ste 150
                                                                           North Richland Hills, TX 76180
                                                                           (817) 916-4710 Phone
                                                                           (817) 916-4770 Fax




                                                                                                                            Page 1 of 4
                                                                        NOTICE OF HEARING ON CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN
          Case 20-43914-mxm13 Doc 61CERTIFICATE
                                     Filed 03/31/21   Entered 03/31/21 13:01:25
                                                 OF SERVICE
                                                                                                            Page 2 of 4

          I certify that a true and correct copy of the foregoing was served on the date of filing. Service was accomplished
electronically on Debtors' attorney and all parties entitled to electronic notice and by first class mail on the Debtors and the
parties listed below, if any.



                                                                 By:    /s/ Ethan S. Cartwright
                                                                        Ethan S. Cartwright
           Case 20-43914-mxm13 Doc 61 Filed 03/31/21                              Entered 03/31/21 13:01:25                  Page 3 of 4
CREDITORS:
1st Natl B, 3801 Fairway Blvd, Wichita Falls, TX 76310-0000
Advancial, 1845 Woodall Rodgers Freeway, Suite 1300, Dallas, TX 75201-0000
AES/PHEAA, PO BOX 8147, HARRISBURG, PA 17102-0000
AFJ Systems Inc, PO Box 940694, Houston, TX 77094
ALBERTELLI LAW, PO BOX 23028, TAMPA, FL 33623-0000
Amex, Correspondence Bankruptcy, PO Box 981540, El Paso, TX 79998-0000
ARSI, 555 St Charles Drive, Thousand Oaks, CA 91360-0000
AT AND T Universal, PO Box 6284, Sioux Falls, SD 57117
ATTORNEY GENERAL OF TEXAS, COLLECTIONS DIV/BANKRUPTCY SEC, PO BOX 12548, AUSTIN, TX 78711
Bank of America, Attn Bankruptcy, NC4 105 03 14 PO Box 26012, Greensboro, NC 27420-0000
Bank of America, Attn Bankruptcy, PO Box 982234, El Paso, TX 79998-0000
BECKET & LEE, PO BOX 3001, MALVERN, PA 19355-0000
CAPITAL ONE, PO BOX 30285, SALT LAKE CITY, UT 84130
CARTER FEDERAL CREDIT UNION, PO BOX 814, SPRINGHILL, LA 71075-0000
Carter Federal Credit Union, Attn Bankruptcy, 6885 Bert Kouns, Shreveport, LA 71129-0000
Chase Auto Finance, Attn Bankruptcy, PO Box 901076, Fort Worth, TX 76101-0000
CITI/CBNA, , 00000-0000***
CITIBANK, 6716 GRADE LN BLG 9 STE 910-PY DEPT, LOUISVILLE, KY 40213-0000
CITIBANK, 5800 S CORPORATE PL, SIOUX FALLS, SD 57108-0000
CITIBANK, PO BOX 790034, SAINT LOUIS, MO 64195-0000
COMENITY BANK, PO BOX 182125, COLUMBUS, OH 43218-0000
Comptroller of Public Accounts, Revenue Accounting Bankruptcy Div, PO Box 13528, Austin, TX 78711-0000
Conduent Nelnet Nhlp iii tr, 9 1 19 Conduent ceased all student loan, All loans moved to other servicers, Utica, NY 13504-0000***
COUNTY OF DENTON, C/O MCCREARY VESELKA BRAGG, PO BOX 1269, ROUND ROCK, TX 78680-0000
CREDIT COLLECTION SERVICES, 725 CANTON ST, NORWOOD, MA 02062-0000
DENTON COUNT TAX ASSESSOR COLL, PO BOX 1277, DENTON, TX 76202-0000
Diamond Banc 2 LLC, 1021 East Broadway Ste A, Columbia, MO 65201-0000
DISCOVER BANK, DFS SERVICES LLC, PO BOX 3025, NEW ALBANY, OH 43054
Discover Financial, PO Box 3025, New Albany, OH 43054-0000
Endurance Fcu Fka Hefc, 703 South 9th Street, Duncan, OK 73533-0000
Enigma Properties c o Daniel Peters, 6440 N Central Expwy Ste 618, Dallas, TX 75206-0000
First Data, 5565 Glenridge Connector NE, Ste 2000, Atlanta, GA 30342-0000
Gatestone, 1000 N West Street Ste 1200, Wilmington, DE 19801-0000
GEICO, ONE GERCL CENTRAL, MACON, GA 31296-0000
Gexa Energy, Attn Bankruptcy Dept, 20455 State Hwy 249 Ste 200, Houston, TX 77070-0000
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101
J WARD HOLIDAY & ASSOC, 501 ELM STREET STE 400 LB13, DALLAS, TX 75202-0000
La Capital Federal Cr, 660 Laurel St, Baton Rouge, LA 70821-0000
LEWISVILLE ISD, C/O LINEBARGER GOGGAN BLAIR & SAMPSON, 2777 N STEMMONS FRWY STE 1000, DALLAS, TX 75207-0000
LINEBARGER GOGGAN BLAIR AND SAMPSON, 2777 N STEMMONS FWY STE 1000, DALLAS, TX 75207-0000
LVNV FUNDING LLC, RESURGENT CAPITAL SERVICES, PO BOX 10587, GREENVILLE, SC 29603
MCCARTHY & HOLTHUS LLP, 1255 W 15TH ST STE 1060, PLANO, TX 75075-0000
MCCREARY VESELKA BRAGG & ALLEN, PO BOX 1269, ROUND ROCK, TX 78680-0000
Midland Credit Management Inc, PO Box 2037, Warren, MI 48090-0000
Midlandstbk greensky, 1797 Ne Expressway, Atlanta, GA 30329-0000
MOBILITY CREDIT UNION, 8384 N BELTLINE RD, IRVING, TX 75063-0000
MOBILITY CREDIT UNION, PO BOX 630428, IRVING, TX 75063-0000
Nelnet, Attn Bankruptcy Claims, PO Box 82505, Lincoln, NE 68501-0000
Nelnet on behalf of PHEAA, PA Higher Education Assistance Agency, PO Box 8147, Harrisburg, PA 17105-0000
           Case 20-43914-mxm13 Doc 61 Filed 03/31/21                              Entered 03/31/21 13:01:25     Page 4 of 4
CREDITORS:         (cont'd.)
NTTA, PO Box 660244, Dallas, TX 75266
PERDUE BRACKETT FLORES UTT & BURNS, JV, C/O PBFC&M, LLP, 500 E BORDER ST STE 640, ARLINGTON, TX 76010-0000
PHEAA, PO BOX 1463, HARRISBURG, PA 17105-0000
PRA RECEIVABLES MGMT, LLC, PO BOX 12914, NORFOLK, VA 23541-0000
PRA RECEIVABLES MGMT. LLC, PO BOX 41067, NORFOLK, VA 23541-0000
QUANTUM3 GROUP, COMENITY BANK, PO BOX 788, KIRKLAND, WA 98083
QUANTUM3 GROUP LLC, PO BOX 788, KIRKLAND, WA 98083
QUANTUM3 GROUP LLC, PO BOX 2489, KIRKLAND, WA 98083
Simmons Bank, Attn Bankruptcy, PO Box 7009, Pine Bluff, AR 71611-0000
Simmons Bank, Post Office Box 733, Union City, TN 38281-0000
Snap On Crdt, 950 Technology Way, Suite 301, Libertyville, IL 60048-0000
SYNCHRONY BANK, PO BOX 965064, ORLANDO, FL 32896-0000
SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT LLC, PO BOX 41021, NORFOLK, VA 23541-0000
SYNCHRONY BANK, PO BOX 965060, ORLANDO, FL 32896-0000
Synerprise Consulting Services Inc, Attn Bankruptcy, 5651 Broadmoor, Mission, KS 66202-0000
TARRANT COUNTY TAX COLLECTOR, DELINQUENT TAX DEPARTMENT, 2777 N STEMMONS FREEWAY STE 1000, DALLAS, TX 75207-0000
TEXAS ALCOHOLIC BEVERAGE COMM, LICENSES AND PERMITS DIVISION, PO BOX 13127, AUSTIN, TX 78711
TEXAS COMPTROLLER PUBLIC ACCTS, REVENUE ACCOUNTING DIV/BANKRUP, PO BOX 13528, AUSTIN, TX 78711
TEXAS WORKFORCE COMMISSION, TAX DEPT COLLECTION FKA TEC, 101 E 15TH ST, RM 556-A, AUSTIN, TX 78778-0000
The Pritchard Law Firm, 1244 Southridge Ct #102 A, Hurst, TX 76053-0000
United Collection Bureau, 5260 South Wyck Blvd Ste 206, Toledo, OH 43614
UNITED STATES ATTORNEY, 1100 COMMERCE ST 3RD FLOOR, DALLAS, TX 75242
US Anesthesia Partners, PO Box 830913, Birmingham, AL 35283
WELLS FARGO BANK, DEFAULT DOC PROCESSING N9286-01Y, 1000 BLUE GENTIAN RD, EAGAN, MN 55121
WELLS FARGO BANK - UCI EFT, 7000 VISTA DR, WEST DES MOINES, IA 50266-0000
Wells Fargo Bank NA, PO Box 10438 MAC F8235 02F, Des Moines, IA 50306
Wells Fargo Bank NA, MAC F8234F 02F, PO Box 10438, Des Moines, IA 50306-0000
Wells Fargo Bank NA, 1000 Blue Gentian Road, Eagan, MN 55121-0000
Wells Fargo Home Mor, Attn Written Correspondence Bankruptcy, MAC No 2302 04E POB 10335, Des Moines, IA 50306-0000
William Ochiltree, 5023 SW 8th Court, Cape Coral, FL 33914-0000
Yourcommcu, Po Box 630428, Irving, TX 75063-0000
***Address on record invalid for recipient -- no document mailed to this party.
